UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6476


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUCIEN ANTONIO ROBERTS, a/k/a Lou,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:99-cr-00021-RBS-4)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucien Antonio Roberts, Appellant Pro Se. Amy Elizabeth Cross,
Special Assistant United States Attorney, William David Muhr,
Assistant United States Attorney, Norfolk, Virginia; Howard
Jacob Zlotnick, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lucien Antonio Roberts appeals the district court’s order

denying relief on his motion for modification of sentence, 18

U.S.C. § 3582(c) (2012).         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Roberts, No.

4:99-cr-00021-RBS-4 (E.D. Va. Mar. 11, 2015).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2